DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 8/26/2019.

Specification
The attempt to incorporate subject matter into this application by reference to Attorney Docket No. F460.01 is ineffective because there is no listing of a U.S. Patent Application No..
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
the resolution is inadequate to readily discern at least the subscripts and superscripts in at least paragraph 34 and claim 6.
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it requires a summation from k = 1 to t_i; however, no definition of the variable t_i is provided.  Therefore, since it is not known what t_i is referring to, the metes and bounds of the claim cannot be determined.  Appropriate action is required. 
Claim(s) 13 and 20 correspond(s) to claim(s) 6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/550,313 in view of Chen (US 2021/0194674). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, the corresponding applications claim:
INSTANT APPLICATION
U.S. PATENT APPLICATION 16/550,313
Claim 1: A system comprising: at least one computing device comprising at least one processor and at least one data store; machine readable instructions stored in the at least one data store, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: monitor a computing environment to identify graphics processing unit (GPU) data for a plurality of virtual GPU (vGPU) enabled GPUs of the computing environment; receive a plurality of vGPU requests, a respective vGPU request comprising a GPU memory requirement; determine GPU configurations to accommodate at least a subset of the plurality of vGPU requests, the GPU 




	Copending Application No. 16/550,313 does not disclose, however, Chen discloses: GPU configurations being determined based on an integer linear programming vGPU request replacement model (¶ 205, “the scheduling server may collect information regarding the resource availability of CPUs, GPUs, FPGAs, ASICs, and/or any other resource type across all fog devices” and ¶ 211, “a schedule that adheres to the constraints of multiple resource types can be determined using integer linear programming (ILP)”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of GPU configurations being determined based on an integer linear programming vGPU request replacement model, as taught by Chen, in the same way to the plurality of vGPUs, as taught by Copending Application No. 16/550,313. Both inventions are in the field of allocating resources from GPUs, and combining them would have predictably resulted in reducing inefficiencies in storing data comprising substantial redundancies, as indicated by Chen (¶ 3).


INSTANT APPLICATION
U.S. PATENT APPLICATION 16/550,313
Claim 2: The system of claim 1, wherein a GPU memory reservation of the vGPU is greater than or equal to a GPU memory requirement of the respective vGPU request.
Claim 2: The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: identify the GPU based on the first fit that satisfies the GPU memory requirement from the configured GPU list, the first fit being identified based on the configured vGPU profile for the GPU.


Regarding claim 3, Chen discloses an optimal scheduling strategy based on integer linear programming (¶ 216).  A person having ordinary skill in the art would know an optimized scheduling strategy minimizes a number of vGPUs required to process a request. 
Regarding claim 4, Chen discloses an optimal scheduling strategy based on integer linear programming (¶ 216).  A person having ordinary skill in the art would know an optimized scheduling strategy minimizes a total memory utilized by vGPUs required to process a request. 
Claim(s) 8-11 and 15-18 correspond(s) to claim(s) 1-4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2021/0194674) discloses a method of optimizing data storage wherein substantial redundancy exists across storage objects (¶ 3).  An integer linear programming schedule is implemented to effectuate mathematical optimization constraints of multiple resource types (¶ 211).
Prakash (US 2018/0130171) a method of calculating graphics resources for a virtual machine (abstract).  A graphics profile is determined for a virtual machine and a portion of available resources on the graphics card device allocated to the virtual machine is determined using the graphics profile (Id.).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199